        




AVIATION SUPPORT SERVICES AGREEMENT
This Aviation Support Services Agreement (this “Agreement”) is entered into as
of this 28th day of December, 2018 (the “Effective Date”), by and between Brim
Equipment Leasing, Inc., an Oregon corporation (“BRIM”), and Cobra Aviation
Services LLC, a Delaware limited liability company (“COBRA”). BRIM and COBRA
shall each be individually referred to herein as a “Party” and, collectively, as
the “Parties.”
W I T N E S S E T H:
WHEREAS, COBRA provides aviation support services including aviation consulting,
sales, customer relations, marketing, trip support services, general
administration and accounting services, human resources, and other operational
support services (the “Support Services”); and
WHEREAS, BRIM wishes to obtain certain services from COBRA and COBRA wishes to
provide such services to BRIM, subject to the terms and conditions of this
Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
1.DEFINITIONS
In this Agreement, except where the context or subject matter is inconsistent
therewith, the following terms shall have the following meanings:
“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Agreement” shall mean this document and the annexed schedules which are
incorporated herein together with any future written and executed amendments.
“Business Day” shall mean any day except Saturday, Sunday or any other day on
which commercial banks located in Oklahoma City, Oklahoma are authorized or
required by Law to be closed for business.
“Change of Control” shall mean, with respect to any Person, each of (a) any
merger, consolidation, amalgamation or other business combination with or into
another entity, in which the equity holders of such Person immediately prior to
such transaction cease to own, in the aggregate, more than 50% of the voting
securities of the entity surviving or resulting from such transaction (or the
ultimate parent thereof), (b) the sale of all, or substantially all, of such
Person’s assets, whether in a single transaction or series of related
transactions, other than to an entity, or to a wholly-owned direct or indirect
Subsidiary of an entity, that is owned in substantially the same proportions by
the equity holders of such Person (or their respective ultimate parents)
immediately prior to such asset sale, and (c) any sale of such Person’s voting
securities, whether in a single transaction or series of related transactions,
following which the equity holders of such Person


     
 

--------------------------------------------------------------------------------




immediately prior to such transaction(s) cease to own, in the aggregate, more
than 50% of the voting securities of such Person (or the ultimate parent
thereof).
“Claim” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law, in equity or under contract.
“Confidential Information” means any information, disclosed by the Disclosing
Party or its Affiliates to the Receiving Party or its Affiliates under, or in
connection with, this Agreement on or after the Effective Date, including (a)
information relating to the Disclosing Party’s and its Affiliates’ ideas,
affairs, concepts, processes, techniques, employees, businesses, strategies,
inventions, forecasts, discoveries, operations, methodologies, know-how,
financial condition and marketing or development plans; (b) this Agreement’s
terms and conditions; (c) information concerning any breach under, or any
dispute between the parties regarding, this Agreement; (d) any third party’s
confidential information disclosed by the Disclosing Party to the Receiving
Party under, or in connection with, this Agreement; (e) Disclosing Party’s
software, copyrights, trade secrets and other intellectual property rights,
including third party software; and (g) any other information, whether oral,
written, visual or electronic and whether proprietary to the Disclosing Party or
not, that reasonably is understood to be confidential or proprietary, whether or
not identified as such at the time of its disclosure. Notwithstanding anything
in this Agreement to the contrary, no information will be “Confidential
Information” if such information (a) is, as of the Effective Date, generally
available to the public or, after the Effective Date, becomes generally
available to the public other than as a result of a disclosure by the Receiving
Party or any of its Representatives in violation of this Agreement, (b) is, as
of the Effective Date, generally available to Persons engaged in the utility
helicopter industry or, after the Effective Date, becomes generally available to
Persons engaged in the utility helicopter industry other than as a result of a
disclosure by the Receiving Party or any of its Representatives in violation of
this Agreement, (c) was in Receiving Party’s possession, on a non-confidential
basis, prior to the disclosure of such information pursuant to this Agreement,
(d) becomes available to Receiving Party, on a non-confidential basis, from a
source other than the Disclosing Party or any of its Representatives, provided
that such source, to Receiving Party’s knowledge (after reasonable inquiry), is
not subject to a confidentiality agreement with, or other obligation of secrecy
owned to, the Disclosing Party, and/or (e) independently is developed by
Receiving Party or any of its Representatives after the date hereof without
relying on any Confidential Information and without otherwise violating Section
11.
“Damages” means fees, losses, damages, liabilities, deficiencies, actions,
judgments, interest, awards, penalties, fines, costs, settlements,
disbursements, or expenses of whatever kind, including reasonable attorneys’
fees.
“Documentation” shall mean all documents, regardless of form, relating to the
Services.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any public or state funded school or educational
institution, arbitrator, mediator, court or tribunal of competent jurisdiction,
or any entity exercising executive, legislative, judicial, regulatory, taxing or
administrative functions of or pertaining to government.




        
    
 



--------------------------------------------------------------------------------




“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree or other requirement of any
Governmental Authority.
“Material” shall mean any and all information and materials relating to a
Party’s business given to the other Party from time to time for review, data
processing, or for any other reason, and all copies thereof regardless of form
or storage medium, including, but not limited to, documentation, notes,
formulae, components, drawings, data, flow-charts, plans, specifications,
techniques, processes, algorithms, inventions, prototypes, protocols, patent
portfolio, contracts, marketing and other financial and business plans, business
processes and methods of doing business and includes all confidential and
proprietary information which is at any time so designated by either Party,
either in writing or orally.
“Person” means an individual, corporation, partnership, joint venture, sole
proprietorship, limited liability Indemnifying Party, Governmental Authority,
unincorporated organization, trust, association or other entity.
“Representatives” means, with respect to any Person, such Person’s Affiliates
and such Person’s and its Affiliates’ respective directors, partners, managers,
managing members, officers, employees, agents and advisors, including bankers,
auditors, attorneys, accountants and tax and financial advisors.
“Restricted Period” shall mean a period, beginning on the Effective Date and
ending on the second anniversary of this Agreement’s termination pursuant to,
and in accordance with, Section 7 or Section 8.
“Subsidiary” shall mean, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, is controlled by
such Person. The term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Third Party Claim” shall mean any Claim brought by a Person who is unaffiliated
with (a) if any COBRA Indemnitee is the Indemnified Party, any COBRA Indemnitee
and (b) if any BRIM Indemnitee is the Indemnified Party, any BRIM Indemnitee.
2.    SCHEDULES
The following Schedules are attached hereto and are hereby incorporated by
reference and made part of this Agreement:
Schedule A – Description of Services
Schedule B – Fees and Payment
3.    SERVICES
COBRA will provide the services described in attached Schedule A (the
“Services”) to BRIM according to the terms and conditions of this Agreement.
4.    FEES AND EXPENSES




        
    
 



--------------------------------------------------------------------------------




4.1
The fees and payment for COBRA’s Services shall be as specified in Schedule B.
The fees set forth in Schedule B shall constitute the sole fees to be paid by
BRIM for the services provided by COBRA under this Agreement unless the Parties
mutually agree in writing to additional fees.

4.2
BRIM shall be responsible for all direct and fixed operating costs and
administrative charges, including, without limitation, fuel, ground handling
charges, any permits and clearances, travel related expenses, and office related
expenses, as well as the cost of bank charges, and of database subscriptions,
unless these costs or charges are incurred as a result of the negligence or
misconduct of COBRA.

4.3
BRIM will pay interest on any overdue accounts at a rate of 3% per annum
calculated monthly from the due date to the date of payment.

5.    RELATIONSHIP OF THE PARTIES
COBRA is undertaking to perform the Services for BRIM as an independent
contractor and not as an employee, partner, or joint venture of BRIM, and COBRA
will not participate in any of BRIM’s employee benefit plans nor receive any
other compensation beyond that stated in such Schedule B. COBRA will not have
any power or authority to bind BRIM or to assume or create any obligation or
responsibility, express or implied, on BRIM’s behalf or in BRIM’s name, except
as expressly authorized by Brim, and COBRA will not represent to any person or
entity that COBRA has such power or authority.
5A.
COBRA EMPLOYEES AS FLIGHT CREW / OTHER COBRA EMPLOYEES

Notwithstanding the foregoing, whenever COBRA’s employees are acting in the
capacity of a required crewmember aboard Brim Aircraft, such employees shall be
deemed to be agents of BRIM and at all times BRIM shall be in operational
control of the Aircraft. While acting as an agent of BRIM, all such COBRA
employees shall be under the command and control of BRIM and shall perform all
flight crew duties in accordance with BRIM’s policies and procedures. Any COBRA
employee who performs flight crew duties shall also execute a separate agency
agreement with BRIM. BRIM is not responsible for verifying the existence or
sufficiency of the qualifications, authorizations, permits or licenses of COBRA
and/or COBRA’s employees, except as required by the applicable regulations in
order for BRIM to exercise operational control of the Aircraft. COBRA represents
and warrants that COBRA and any employees of COBRA are authorized to work and
are not acting and will not act during the term of this Agreement in violation
of any applicable laws or the regulations promulgated thereunder or any
agreement it has entered into with a third party.
6.    MATERIALS AND/OR SUPPLIES
6.1
COBRA shall be responsible for providing all necessary equipment, supplies,
materials, man power and other resources necessary to perform the Services at
its own expense, unless otherwise specifically agreed between the Parties.

6.2
In the event that any equipment, material, supply or other resource is provided
by BRIM to COBRA, and unless otherwise expressly specified in this Agreement,
such equipment, material, supply or other resource must be promptly returned to
BRIM, upon request or upon expiry or termination of this Agreement for any
reason. Such equipment, material, supply or other resource must be packaged
appropriately to ensure its protection upon return to BRIM, and be returned in
good working order and in an appropriate state of repair, taking into
consideration normal wear and tear during the course of the performance of the
Services. Should





        
    
 



--------------------------------------------------------------------------------




COBRA fail to fulfill its obligations under this Subsection 6.2, COBRA shall be
liable for the cost of replacement of such equipment, material, supply or other
resource in the condition such equipment, tool, material, supply or other
resource would have been had these obligations been fulfilled.
7.    TERM
7.1
Initial Term: This Agreement will come into force as of the Effective Date and
will expire on the second anniversary of the Effective Date (the “Initial
Term”), unless terminated by the Parties in accordance with the terms of this
Agreement.

7.2
Renewal Terms: At the end of the Initial Term, this Agreement may be renewed for
successive one year terms (each, a “Renewal Term”) upon the mutual agreement of
both parties, at least 30 days in advance of the expiration of the then-current
Term. In the event the parties do not reach an agreement regarding the Renewal
Term, this Agreement shall terminate.

8.    TERMINATION
8.1
Material Breach. If a Party commits a material breach of this Agreement or
materially fails to perform any covenant or obligation set forth in this
Agreement (including non-payment of fees when due) and such breach or failure to
perform is not cured within 30 days of receipt of written notice thereof from
the non-breaching Party, then on the expiration of such 30-day cure period, the
non-breaching Party may terminate this Agreement immediately upon written notice
to the other Party.

8.2
Force Majeure. BRIM may terminate this Agreement immediately upon written notice
to COBRA if all, or a substantial portion, of the Services have been suspended
due to Force Majeure (a) for 60 consecutive days in any 12-month period or (b)
for 90 days, in the aggregate, in any 12-month period.

8.3
Insolvency Event. Upon the happening of any of the following events with respect
to a Party (such Party, the “Insolvent Party”), the other Party may terminate
this Agreement immediately upon written notice to the Insolvent Party: (a) the
appointment of a trustee, receiver, custodian, liquidator or sequestrator to
take possession of any assets of the Insolvent Party, or the making of an
assignment for the benefit of creditors by the Insolvent Party, or the
attachment, execution or other judicial seizure of all, or a substantial
portion, of the Insolvent Party’s assets (which attachment, execution or seizure
is not discharged within 30 days), (b) the Insolvent Party becoming a debtor,
either voluntarily or involuntarily, under Title 7 or Title 11 of the United
States Code or any other similar Law and, in the case of an involuntary
proceeding, such proceeding not being dismissed within 30 days of the date of
filing, or (c) the dissolution or termination of the existence of the Insolvent
Party, whether voluntarily, by operation of law or otherwise.

8.4
Change of Control: Either Party may terminate this Agreement immediately upon
written notice to the other Party in the event of a Change of Control of the
other Party.

8.5
Without Cause: COBRA or BRIM may terminate this Agreement without cause upon at
least 30 days’ advance written notice to the other party.

9.    DUTIES AND OBLIGATIONS OF COBRA




        
    
 



--------------------------------------------------------------------------------




COBRA shall use commercially reasonable efforts, skill, and ability, and shall
comply with all applicable laws, regulations, and rules, in performing the
Services under this Agreement. COBRA agrees that its Representatives, when on
the property of BRIM or when given access to any data, facilities, personnel and
information of BRIM, shall conform to the policies and procedures of BRIM
concerning health, safety and security that are made known to COBRA, in writing,
in advance of such access.
10.    DUTIES AND OBLIGATIONS OF BRIM
BRIM shall make timely payments to COBRA for the Services in accordance with
this Agreement. BRIM shall provide COBRA’s Representatives access to such data,
facilities, personnel and information of BRIM (during normal business and
operating hours of BRIM) as is reasonably required for COBRA to perform its
obligations under this Agreement (including providing the Services).
11.    CONFIDENTIALITY
11.1
Confidentiality. Each Party (in such capacity, the “Receiving Party”) agrees
that, during the Restricted Period, it will, and will cause its Representatives
to, maintain in confidence and not disclose any Confidential Information of the
other Party (in such capacity, the “Disclosing Party”), other than information
that (a) is disclosed in accordance with Section 11.2, (b) may be necessary or
advisable to be disclosed to enforce any of the Receiving Party’s rights under
this Agreement, (c) may be necessary or advisable to disclose for the Receiving
Party or its Affiliates to perform their respective obligations under this
Agreement or (d) is required or requested to be disclosed by applicable Law,
legal proceeding or by any regulatory, governmental or self-regulatory authority
with jurisdiction over the Receiving Party or any of its Representatives (each,
a “Required Disclosure”), provided that, in the case of this clause (c), the
Receiving Party, to the extent permitted by the applicable Required Disclosure,
first notifies the Disclosing Party in writing of the existence, terms and
circumstances surrounding such Required Disclosure, so that the Disclosing Party
may, in its sole discretion, seek a protective order or other appropriate remedy
and/or take steps to resist or narrow the scope of the disclosure sought by such
Required Disclosure. In the event of any Required Disclosure, Receiving Party
agrees to assist the Disclosing Party, at the Disclosing Party’s sole cost and
expense, in seeking a protective order or other remedy if requested in writing
by the Disclosing Party. If, in the event of any Required Disclosure, (a) the
Disclosing Party waives Receiving Party’s obligations under this Section 11 or
(b) a protective order or other remedy is not obtained in a reasonable amount of
time and, in the advice of Receiving Party’s or its Representatives’ legal
counsel (as applicable), disclosure is required, Receiving Party or its
Representatives (as applicable) may make such Required Disclosure without
liability under this Agreement, provided that Receiving Party or its
Representatives (as applicable) (i) furnish only that portion of the
Confidential Information that is legally required to be disclosed and (ii) if
requested in writing by the Disclosing Party, use reasonable efforts, at the
Disclosing Party’s sole cost and expense, to ensure that confidential treatment
will be accorded to all such disclosed Confidential Information.

11.2
Representatives. During the Restricted Period, (a) Receiving Party and its
Representatives shall use the Confidential Information solely for the purpose of
performing the Receiving Party’s obligations, or receiving the Receiving Party’s
benefits, under this Agreement, and (b) Receiving Party may permit its
Representatives access to the Confidential Information only to the extent
necessary to allow them to assist Receiving Party with such permitted purposes.
Prior to granting any such Representatives access to the Confidential
Information, Receiving Party will inform them of its confidential nature and of
the terms of this Section 11. Receiving Party agrees to be responsible for any
breach of this Section 11 by any of its Representatives.





        
    
 



--------------------------------------------------------------------------------




11.3
Return or Destruction of Confidential Information. At the Disclosing Party’s
written request, Receiving Party and its Representatives as promptly as
practicable will destroy all tangible documents and materials (including all
tangible copies or reproductions thereof) that constitute or contain
Confidential Information, and neither Receiving Party nor its Representatives
will retain any copy thereof; provided, that, Receiving Party and its
Representatives may retain all electronic copies (if any) of any Confidential
Information residing in the automatic backup systems of their respective
computers and other electronic devices, and nothing contained herein shall
prohibit Receiving Party or its Representatives from retaining copies of
Confidential Information solely to the extent necessary to comply with law,
regulation or any bona fide records retention policy. Any such copies shall be
maintained in accordance with this Section 11 until such copies are destroyed in
accordance with this Section 11.

12.    LIMITATION OF LIABILITY
12.1
COBRA, in providing Services pursuant to this Agreement, shall not be
responsible or liable for any acts, errors, omissions, delays, accidents,
losses, injuries, deaths, property damage, or any indirect or consequential
damages resulting therefrom, which may be the result of any action, inaction,
default or insolvency of any other third party goods or service suppliers except
in the case of gross negligence or willful misconduct by COBRA. COBRA does not
give any representation or warranty with respect to any aspect of any third
party supplier’s services. In the event of a third party supplier’s default with
respect to all or any part of such supplier’s services, BRIM’s sole recourse
shall be with the third party supplier and shall be subject to said supplier’s
own terms and conditions.

12.2
Except in connection with a Party’s indemnification obligations under Section
14, neither Party shall be liable for any indirect, punitive, incidental,
consequential or special damages, including loss of revenue, loss of profits or
loss of opportunity, for any reason whatsoever arising out of, or relating to,
this Agreement, even if a Party has been advised of the possibility of such
Losses, whether arising out of breach of warranty, breach of condition, breach
of contract, tort, civil liability or otherwise.

12.3
Except in connection with a Party’s indemnification obligations under Section
14, in addition to remedies under Section 17, COBRA’s absolute liability arising
out of, or relating to, this Agreement, whether arising out of breach of
warranty, breach of condition, breach of contract, tort, civil liability or
otherwise, shall be limited to the dollar value of the Fees earned by COBRA
under this Agreement, as provided in attached Schedule B, during the 6-month
period immediately preceding such Claim(s). This limit is cumulative and the
existence of more than one Claim will not enlarge the limit.

12.4
The Parties acknowledge that the limitations of liability and the allocation of
risk set forth in this Section 12 are an essential element of the bargain
between the Parties and part of the consideration for the agreed upon Fees, and
in their absence, the Fees under this Agreement would be substantially
different.

13.    REPRESENTATIONS AND WARRANTIES
13.1
Mutual Representations and Warranties. Each Party represents and warrants to the
other Party that (a) it has the requisite power and authority to enter into this
Agreement; (b) the person entering into this Agreement on its behalf has been
duly authorized to do so; (c) execution of this Agreement does not and will not
violate any applicable Law and does not constitute a default or breach of such
Party’s other obligations; and (d) there are no proceedings pending or, to such
Party’s knowledge, threatened that would or reasonably would





        
    
 



--------------------------------------------------------------------------------




be likely to have a material adverse impact on this Agreement or the ability of
such Party to perform its obligations under this Agreement.
13.2
Additional Representations and Warranties of Service Provider. COBRA hereby
represents and warrants that it holds sufficient rights to use all equipment,
materials, supplies and resources used for the performance of the Services under
this Agreement, free and clear of any encumbrances.

13.3
Quality of Services. COBRA warrants that all Support Services will be performed
in a good and workmanlike manner; that COBRA has adequate facilities in good
working order and fully trained personnel capable of efficiently performing the
Support Services to BRIM; that COBRA regularly conducts training programs; that
all materials, equipment, goods, supplies or manufactured articles furnished by
COBRA in the performance of the work or services shall be of suitable quality
and workmanship for their intended purposes, in accordance with specifications,
and free from defects; and that COBRA will not employ in any work for BRIM any
employee whose employment violates applicable labor laws.



13.1
Disclaimer of Additional Warranties. EXCEPT FOR THE EXPRESS WARRANTIES STATED IN
THIS SECTION 13, BOTH PARTIES DISCLAIM ALL OTHER WARRANTIES, WHETHER IMPLIED BY
OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF TITLE, MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A
PARTICULAR PURPOSE. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE SERVICES
ARE PROVIDED “AS IS”, “WHERE IS”. EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, COBRA DOES NOT WARRANT THAT THE SERVICES WILL OPERATE UNINTERRUPTED
OR ERROR-FREE.

14.    INSURANCE AND INDEMNIFICATION
14.1
Insurance: During the term of this Agreement, each Party shall procure and
maintain comprehensive general liability insurance, which shall include blanket
broad form contractual liability coverage, with limits of not less than
US$25,000,000.00 per occurrence for bodily injury and property damage, combined
single limit. COBRA shall also procure and maintain worker’s compensation
insurance in accordance with relevant provincial/state statutory limits,
employer’s liability insurance with a limit of not less than US$1,000,000.00 per
occurrence, automobile liability insurance covering all owned, hired and
non-owned automobile equipment with limits of not less than US$1,000,000.00 per
occurrence for bodily injury and property damage, combined single limit,
professional liability insurance (errors & omissions) with a limit of not less
than US$2,000,000.00) annual aggregate and excess liability, or umbrella
insurance with a limit of not less than US$2,000,000.00 annual aggregate. Each
Party shall, at the other Party’s request, provide the other Party with
certificate(s) of insurance evidencing any such coverage described in this
Subsection. BRIM shall require all of COBRA’s subcontractors retained in
connection with this Agreement, if any, to provide the aforementioned coverage
as well as any other insurance coverage BRIM may consider reasonably necessary.
BRIM shall not obtain any workers’ compensation or insurance concerning COBRA or
any of its employees. COBRA shall comply with workers’ compensation laws and,
where applicable, upon BRIM’s request, shall provide BRIM with a certificate of
workers’ compensation insurance. BRIM shall also procure and maintain “All Risk”
Rotorcraft Hull & Liability Insurance, which shall include Third-Party War Risk
Liability, Aviation Premises Liability, and Personal Injury Liability Coverage
with limits not less than $25,000,000 per occurrence, and in the aggregate where
applicable, for bodily injury and property damage, combined single limit.





        
    
 



--------------------------------------------------------------------------------




14.2
[Reserved]

14.3
BRIM’s Indemnification Obligations: BRIM agrees to indemnify COBRA and its
Representatives and its Representatives’ respective successors and permitted
assigns (collectively, the “COBRA Indemnitees”) from and against any Third Party
Claims and any Damages finally awarded by a court of competent jurisdiction in
any Third Party Claim from which no further appeal is possible, in connection
with, arising out of or relating to, BRIM’s or any of its Representatives’ (a)
fraud, bad faith, gross negligence, willful misconduct or violation of Law in
performing its obligations, or in receiving its benefits (including the
Services), under this Agreement; (b) breach of Section 11 of this Agreement; or
(c) combination of the Services with other products, processes or material not
provided, or approved in writing, by COBRA; in each case, except to the extent
such Third Party Claims and/or Damages result from the fraud, bad faith, gross
negligence, willful misconduct or violation of Law of any COBRA Indemnitee or a
breach by COBRA of any of its obligations under this Agreement.

14.4
COBRA’ Indemnification Obligations: COBRA agrees to indemnify BRIM and its
Representatives and its Representatives’ respective successors and permitted
assigns (collectively, “BRIM Indemnitees”) from and against any Third Party
Claims and Damages finally awarded by a court of competent jurisdiction in any
Third Party Claim from which no further appeal is possible, in connection with,
arising out of or relating to, COBRA’s or any of its Representatives’ (a) fraud,
bad faith, gross negligence, willful misconduct or violation of Law in
performing its obligations under this Agreement; (b) breach of Section 11 of
this Agreement; (c) not being authorized to perform all, or any part of, the
Services, or (d) infringement or misappropriation, or alleged infringement or
misappropriation, of any third party’s patent, copyright, trade secret or other
proprietary right or intellectual property right as a result of use of the
Services by BRIM in accordance with this Agreement; in each case, except to the
extent such Third Party Claims and/or Damages result from the fraud, bad faith,
gross negligence, willful misconduct or violation of Law of any BRIM Indemnitee
or a breach by BRIM of any of its obligations under this Agreement.

14.5
Third Party Claim Procedures: Any Person seeking indemnification under this
Section 14 (in such capacity, the “Indemnified Party”) in connection with any
Third Party Claim shall notify, in writing, the Party from which indemnity is
sought under this this Section 14 (in such capacity, the “Indemnifying Party”),
as promptly as practicable after such Indemnified Party receives actual notice
of the existence of, or its involvement in, such Third Party Claim. Failure to
so notify the Indemnifying Party will not relieve the Indemnifying Party from
liability that it may have to any Indemnified Party under this Section 14,
except to the extent that the Indemnifying Party is materially prejudiced by
such failure. The Indemnifying Party shall be entitled to assume the defense of
all Indemnified Parties in connection with any Third Party Claim, including the
employment of counsel reasonably satisfactory to Indemnified Parties.
Notwithstanding the Indemnifying Party’s decision to assume the defense of any
such Third Party Claim, the Indemnified Parties shall have the right to employ
separate counsel and to reasonably participate in the defense of any such Third
Party Claim. Such separate counsel shall be at the sole cost and expense of the
Indemnified Parties, unless (a) the use of counsel chosen by the Indemnifying
Party to represent the Indemnified Parties would be inappropriate under the
applicable rules of professional responsibility, (b) the named parties to any
Third Party Claim include both the Indemnifying Party and an Indemnified Party,
there are defenses available to such Indemnified Party that are different from,
or in addition to, the defenses available to the Indemnifying Party, and counsel
appointed by the Indemnifying Party declines to raise such different or
additional defenses on such Indemnified Party’s behalf, (c) the Indemnifying
Party fails to assume the defense of such Third Party Claim or to employ counsel
reasonably satisfactory to the Indemnified Party in a timely manner or (d) the





        
    
 



--------------------------------------------------------------------------------




Third Party Claim seeks, in addition to or in lieu of monetary damages, any
injunctive or other equitable relief. In the event of any of clauses (a) through
(d), all Indemnified Parties, at the Indemnifying Party’s expense, may employ
separate counsel to represent or defend such Indemnified Parties in any such
Third Party Claim or group of related Third Party Claims, provided, that, in no
event shall the Indemnifying Party be liable for the reasonable fees and
expenses of more than one separate firm of attorneys for all such Indemnified
Parties in connection with any Third Party Claims (plus one firm of local
counsel in each jurisdiction in which any such Third Party Claim is taking
place). The Party controlling the defense of any Third Party Claim shall not
compromise or settle such Third Party Claim without the other Party’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed; provided, that, if the Indemnifying Party is controlling the defense of
any Third Party Claim, the Indemnified Party’s consent shall not be deemed to
have been unreasonably withheld, conditioned or delayed if, and the Indemnified
Party may withhold its consent to, (a) any settlement that does not include a
full general release of all the claims against the Indemnified Parties from all
parties to the litigation, (b) any settlement that requires any Indemnified
Party or any of its Affiliates to perform any covenant or refrain from engaging
in any activity and (c) any settlement that includes any statement as to, or an
admission of, fault, violation, culpability, malfeasance or nonfeasance by, or
on behalf of, the Indemnified Party or any of its Affiliates.
14.6
Exclusive Remedy: This Section 14 will provide the exclusive remedy of each
Party and its Representatives for any Third Party Claim arising out of, or
relating to, this Agreement or any transaction contemplated hereby.

15.    VERIFICATION
To verify COBRA’s compliance with its obligations hereunder, at any time or from
time to time during COBRA’s performance of Services, BRIM or a Representative
designated by it and reasonably acceptable to COBRA may, upon reasonable notice
and during regular business hours of COBRA, inspect and test the manner in which
the Services are being performed. Such rights of inspection shall include
visiting sites at which COBRA performs the Services, auditing selected records
and databases containing data of BRIM, observing the performance of the Services
or selected components thereof, and interviewing COBRA personnel familiar with,
or responsible for, performing the Services. COBRA shall use commercially
reasonable efforts to cooperate with BRIM Representatives in such inspections
and to ensure that appropriate staff, computing and other resources are
available as required in the course of such inspections.
16.    NON-SOLICITATION
Each Party (in such capacity, the “Soliciting Party”), on behalf of itself and
its Affiliates, hereby agrees, during the Restricted Period, not to, directly or
indirectly, solicit for employment or hire any director, manager, officer,
senior management-level employee or other employee with which it has had direct
contact in connection with the Services, in each case, of the other Party.
Notwithstanding the foregoing, neither the Soliciting Party nor any of its
Affiliates shall be prohibited from soliciting to hire or employing any such
person (a) who contacts the Soliciting Party or any of its Affiliates in
response to a published general solicitation not specifically targeted at such
person, without any direct or indirect solicitation by the Soliciting Party or
any of its Affiliates, (b) whose employment has been terminated prior to the
initiation of employment-related discussion between the Soliciting Party or any
of its Affiliates, or (c) who initiates employment-related discussions with the
Soliciting Party or any of its Affiliates without any direct or indirect
solicitation by the Soliciting Party or any of its Affiliates.




        
    
 



--------------------------------------------------------------------------------




17.    REMEDIES
Each Party acknowledges that any violation of the terms of this Agreement may
result in damages to the other Party, which may not be adequately compensated by
monetary award alone. In the event of any violation or threatened violation by a
Party of the terms of this Agreement, including Section 11, and in addition to
all other remedies available at law and at equity, the non-breaching Party shall
be entitled as a matter of right to apply to a court of competent jurisdiction
for equitable relief, a restraining order, an injunction, a decree of specific
performance or other remedy as may be appropriate to ensure the other Party’s
compliance with the terms of this Agreement, without the requirement of proving
actual damages or posting a bond or providing other security.
18.    GENERAL PROVISIONS
18.1
Entire Agreement: This Agreement together with the Schedules hereto constitutes
the entire agreement and understanding between the Parties relating to the
subject matter hereof, and supersedes all other agreements, oral or written,
made between the Parties with respect to such subject matter.

18.2
Notices: All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by e-mail of a .pdf document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next day if sent after normal business hours of the
recipient, or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the Parties at the following addresses (or at such other address
for a Party as shall be specified in a notice given in accordance with this
Section 18.2):





        
    
 



--------------------------------------------------------------------------------




If to BRIM:
Brim Equipment Leasing, Inc.
Attention: Julie Brim, President
Physical Address: 455 Dead Indian Memorial Rd, Ashland, OK 97520
Mailing Address: PO Box 3009, Ashland, OR 97520
email: Julie@brimaviation.com
 
with a copy to Wexford Capital LP –
411 West Putman Ave.
Greenwich, CT 06830
Attn: Legal
email: legal@wexford.com


If to COBRA:
Cobra Aviation Services LLC
4727 Gaillardia Parkway, Suite 200
Oklahoma City, Oklahoma 73142
E-mail: mlayton@mammothenergy.com
Attention: Mark Layton
with a copy to:
Mammoth Energy Services, Inc.
14201 Caliber Drive, Suite 300
Oklahoma City, OK 73134
E-mail: rlaforge@mammothenergy.com
Attention: Rusty LaForge



18.3
Assignments; Third Party Beneficiaries: No Party may assign its rights or
obligations hereunder (whether directly, indirectly, by operation of law or
otherwise) without the prior written consent of the other Party, and any
attempted assignment without such required consent shall be null and void ab
initio; provided, that, COBRA may assign this Agreement and any or all rights or
obligations hereunder to (a) any Affiliate of COBRA now in, or hereinafter to
come into, existence (provided that, without BRIM’s prior written consent, no
such assignment pursuant to this Section 18.3(a) shall relive COBRA of its
obligations under this Agreement) or (b) with respect to any collateral
assignment, any Person from which COBRA has borrowed money. Upon any such
permitted assignment, the references in this Agreement to such assigning Party
also shall apply to any such assignee unless the context otherwise requires.
Except as provided in Section 14, this Agreement is for the sole benefit of the
Parties and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

18.4
Incorporated by Reference: The Preamble and all Schedules attached hereto are
hereby incorporated by reference and made a part of this Agreement.

18.5
Applicable law; Jurisdiction: This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of Laws
of any jurisdiction other than those of the State of Delaware. ANY LEGAL SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE INSTITUTED IN THE COURTS OF
THE





        
    
 



--------------------------------------------------------------------------------




STATE OF DELAWARE OR, IF SUCH COURTS LACK SUBJECT MATTER JURISDICTION, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE,
AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS
IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR
OTHER DOCUMENT IN ACCORDANCE WITH SECTION 18.2 SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE
PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE
AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
THE PARTIES HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING
OUT OF, OR RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.
18.6
Currency: All references to monetary amounts in this Agreement shall be to
United States Dollars currency.

18.7
Survival: Notwithstanding anything to the contrary contained herein, the Parties
agree that this Section 18 and Sections 5 and 17 (and any related definitional
provisions) shall remain in full force and effect after the Term and shall
survive the expiration or termination of this Agreement indefinitely.

18.8
Absence of Presumption: No presumption shall operate in favor of or against any
Party hereto as a result of any responsibility that any Party may have had for
drafting this Agreement.

18.9
Language: It is hereby agreed that both Parties specifically require that this
Agreement and any notices, consents, authorizations, communications and
approvals be drawn up in the English language.

18.10
Interpretation: The headings and section numbers appearing in this Agreement or
any Schedule attached hereto are inserted for convenience of reference only and
shall not in any way affect the construction or interpretation of this
Agreement. For the purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the words “herein,” “hereof,” “hereby,” “hereto” and
“hereunder” refer to this Agreement as a whole, and (c) when calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded, and if the last day of such
period is a non-Business Day, the period in question shall end on the next
succeeding Business Day. For purposes of this Agreement, unless the context
otherwise requires, references herein: (a) to Articles, Sections, Schedules and
Exhibits, mean the Articles and Sections of, and Schedules and Exhibits attached
to, this Agreement; (b) to an agreement, instrument or other document, mean such
agreement, instrument or other document as amended, restated, supplemented or
modified from time to time to the extent permitted by the provisions thereof,
and (c) to a statute, mean such statute as amended from time to time and
includes any successor legislation thereto and any regulations promulgated
thereunder.

18.11
Severability: The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision hereof shall not affect the
validity or enforceability of the other provisions hereof. Whenever possible,
each provision or portion of any provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement, or the application thereof to any Person
or circumstance, is invalid or unenforceable, (a) a suitable and equitable





        
    
 



--------------------------------------------------------------------------------




provision shall be substituted therefor to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision,
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction; provided, that, if any one or more of the provisions
contained in this Agreement shall be determined to be excessively broad as to
subject, activity, duration or geographic scope, it shall be reformed by
limiting and reducing it to the minimum extent necessary, so as to be
enforceable under applicable Law, and shall thereafter be enforced.
18.12
Force Majeure: In the event that any Party hereto is delayed or hindered in the
performance of any act required herein by reason of wars, fires, riots, strikes,
earthquakes, epidemics, labor disputes, equipment failures, transporting
difficulties, acts of God, acts of terrorism, changes in Law, acts or omissions
of vendors or suppliers or other reasons of a like nature beyond the reasonable
control of such Party (collectively, “Force Majeure”), then performance of such
act shall be excused for the period of the delay and the period of performance
of any such act shall be extended for a period equivalent to the period of such
delay, up to a maximum of 60 days. The provisions of this Force Majeure clause
shall not operate to excuse any Party from the payment of any fee or other
payment when due.

18.13
Amendments; Waivers: Neither this Agreement nor any part of it may in any way be
altered, amended, extended, waived, discharged or terminated except by a written
agreement that specifically references this Agreement and the provisions to be
so altered, amended, extended, waived, discharged or terminated is signed by
each of the parties hereto and specifically states that it is intended to alter,
amend, extend, waive, discharge or terminate this agreement or a provision
hereof. No acceptance by a Party of any payment or services by another Party,
and no failure, refusal or neglect of any Party to exercise any right under this
Agreement or to insist upon full compliance by the other Party with its
obligations hereunder, shall constitute a waiver of any other provision of this
Agreement or consent to any further or subsequent non-compliance with the same
or any other provision.

18.14
Further Assurances: Each Party hereby covenants and agrees to execute and
deliver such further and other agreements, assurances, undertakings,
acknowledgments or documents, and other acts and things as may be necessary or
desirable in order to give full effect to this Agreement and every part hereof.

18.15
Binding Nature: This Agreement shall inure to the benefit of and be binding upon
the Parties hereto and their respective (as applicable) successors and assigns.

18.16
Time of Essence: Subject to Section 18.13 hereof, time shall be of the essence
of this Agreement and of each and every part hereof.

18.17
Counterparts: This Agreement may be signed in counterparts, and by use of
facsimile signatures, each of which when signed and delivered shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same instrument.

[Signature Page Follow]




        
    
 



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed or caused this Aviation
Support Services Agreement to be executed by their duly authorized officers as
of the Effective Date.
COBRA AVIATION SERVICES LLC
 
BRIM EQUIPMENT LEASING, INC.
/s/ Mark Layton
 
/s/ Julie Brim
Authorized Signature
 
Authorized Signature
Mark Layton
 
Julie Brim
Name
 
Name
Chief Financial Officer
 
President
Title
 
Title









        
    
 



--------------------------------------------------------------------------------






SCHEDULE A
Services
Description and List of Services: COBRA duties/obligations shall include but not
be limited to:
(i)accounting, including without limitation general bookkeeping, bank account
reconciliations, billing and collection of accounts receivable, processing and
payment of accounts payable, monthly closing of Books in accordance with GAAP,
Maintaining Fixed Asset Listings (ii)human resources, including without
limitation management of payroll and benefits), (iii) information technology
services, including without limitation, Network infrastructure management, email
hosting and management, domain and web hosting, computer equipment and support,
and mobile device management, (iv)internal legal counsel, (v)business
development, (vi) corporate development, and (vii) other operational needs.




        
    
 



--------------------------------------------------------------------------------




SCHEDULE B
Fees & Payment
Description and Rates of Fees for Services:
Cost + 10%
Timing and Addressee for Invoice Issuance:
Within 10 business following month end to:
Cobra Aviation Services LLC
14201 Caliber Drive, Suite 300
Oklahoma City, OK 73134


Terms and Timing of Payments:
Net 30
Bank Account/Address for Making Payments:
IBC Bank
ROUTING NUMBER XXXXXXXXX
Account number XXXXXXXXXX


Notes:    
Fees associated with the above will be subject to change on a case-by-case
basis, subject to notice and mutual written consent of the Parties.




        
    
 

